Exhibit 10.2

NOTICE OF PERFORMANCE UNIT AWARD

under the

2003 ALBEMARLE CORPORATION INCENTIVE PLAN

This AWARD, made as of the fifth day of February 2008, by Albemarle Corporation,
a Virginia corporation (the “Company”), to «Name» (“Participant”), is made
pursuant to and subject to the provisions of the Company’s 2003 Incentive Plan
(the “Plan”). All terms that are used herein that are defined in the Plan shall
have the same meaning given them in the Plan.

Contingent Performance Units

 

1. Grant Date. Pursuant to the Plan, the Company, on February 5, 2008 (the
“Grant Date”), granted Participant an Incentive Award (“Award”) in the form of
«Units» Performance Units (which number of Units is referred to herein as the
“Target Units”), subject to the terms and conditions of the Plan and subject to
the terms and conditions set forth herein. «ThresholdUnits» Performance Units
are defined as the Threshold Units to be earned upon the conditions stated
below.

 

2. Accounts. Performance Units granted to Participant shall be credited to an
account (the “Account”) established and maintained for Participant. The Account
of Participant shall be the record of Performance Units granted to the
Participant under the Plan, is solely for accounting purposes and shall not
require a segregation of any Company assets.

 

3. Terms and Conditions. No Award shall be earned and Participant’s interest in
the Performance Units granted hereunder shall be forfeited, except to the extent
that the following paragraphs are satisfied.

 

4. Performance Criteria. Participant’s Performance Units shall be earned as soon
as practicable after the end of the Measurement Period based on the following
formula (to the nearest whole Performance Unit). Such Performance Units shall be
subject to the terms and conditions set forth in the following paragraphs of
this Agreement.

 

  (a) The Measurement Period is the 2008 and 2009 calendar period.

 

  (b) Earned Award = Net Income Performance Award % of Target Units x
Performance Units

Net Income Performance Award % of Target Units. The Net Income Performance Award
% of Target Units is determined according to the following table (awards to be
interpolated between the dollar amounts listed below):

 

Average Net Income

   Net Income Performance Award % of Target Units     $ 569 million   
                150%     $ 516 million                    100%     $ 466 million
                   Threshold Units < $ 466 million                    0%

 

Page 1 of 5



--------------------------------------------------------------------------------

“Net Income” is the net income before special items each calendar year in the
Measurement Period as determined by the Company for such purpose provided,
however, that in accordance with the Plan and as approved by the Committee in
its sole and absolute discretion, Net Income may be adjusted to reflect
extraordinary and significant events that distort current earnings.

“Cumulative Net Income” is the Net Income for each calendar year in the
Measurement Period added together.

For purposes of the above calculations, Net Income Performance Award % of Target
Units will be rounded to the nearest whole percent.

Valuation of Performance Units

 

5. Value of Units. The value of each Performance Unit shall be equal to the
value of one share of the Company’s common stock.

 

6. Value of Stock. For purposes of this Award, the value of the Company’s common
stock is the Fair Market Value (as defined in the Plan) on the date any
Performance Units become vested hereunder.

Vesting of Earned Performance Units

 

7. Earned Awards. As soon as practicable after the end of the Measurement
Period, a determination shall be made by the Committee of the number of whole
Performance Units that Participant has earned. The date as of which the
Committee determines the number of Performance Units shall be the “Award Date.”

 

8. Restrictions. Except as provided herein, the earned Performance Units shall
remain unvested and forfeitable.

 

9. Vesting. Participant’s interest in one-half of the earned Performance Units
shall become vested and non-forfeitable on the Award Date and will be paid as
soon as practicable thereafter. The final one-half of the earned Performance
Units shall become vested and non-forfeitable as of January 1 of the first
calendar year following the calendar year that contains the Award Date.

Death, Disability, Retirement and Termination by the Company for any Reason
other than Cause

 

10. During the Measurement Period. Anything in this Notice of Award to the
contrary notwithstanding, if Participant separates from service during the
Measurement Period on account of death, permanent and total disability within
the meaning of section 22(e)(3) of the Code (“Disability” or “Disabled”),
Retirement (as defined in paragraph 14 hereof) or termination by the Company for
any reason other than cause, the Participant’s Performance Units shall be deemed
earned based on a ratio of the Net Income for the whole calendar year, if any,
included in the Measurement Period that has elapsed as of date of termination
divided by 50% of the Cumulative Net Income target, times 50% of the performance
units granted (one-half of the Measurement Period). The number of Performance
Units shall be determined by the Committee in its sole and absolute discretion
within the limits provided in the Plan and the Performance Units shall be fully
vested and payable pursuant to paragraphs 16-18 hereof.

 

Page 2 of 5



--------------------------------------------------------------------------------

11. During the Vesting Period. Anything in this Notice of Award to the contrary
notwithstanding, if Participant dies, becomes Disabled or Retires while in the
employ of the Company or an Affiliate or is terminated by the Company for any
reason other than cause and prior to the forfeiture of the Performance Units
under paragraph 13, all earned Performance Units that are forfeitable shall
become non-forfeitable as of the date of Participant’s death, Disability,
Retirement or termination by the Company for any reason other than cause, as the
case may be.

 

12. After the Measurement Period. Anything in this Notice of Award to the
contrary notwithstanding, if, after the Measurement Period ends, but prior to
the Award Date, Participant dies, becomes Disabled or Retires while in the
employ of the Company or an Affiliate or is terminated by the Company for any
reason other than cause, such Participant shall earn his Performance Units
pursuant to paragraph 7 and such earned Units shall be fully vested as of the
Award Date and payable pursuant to paragraphs 16-18 hereof.

 

13. Forfeiture. All Performance Units that are forfeitable shall be forfeited if
Participant’s employment with the Company or an Affiliate terminates voluntarily
or is terminated with cause, except by reason of Participant’s death,
Retirement, Disability, or his termination by the Company for any reason other
than cause.

 

14. Retirement. Retirement means, for purposes of this Award, early, normal or
late retirement under the terms of a qualified defined benefit retirement plan
maintained by the Company.

 

15. Termination. The Committee shall have the authority, in its sole and
absolute discretion, to determine whether Participant’s termination from
employment is for cause or for any reason other than cause.

Payment of Awards

 

16.

Time of Payment. Payment of Participant’s Performance Units shall be made as
soon as practicable after the Units have become non-forfeitable, but in no event
later than March 15th of the calendar year after the year in which the Units
become non-forfeitable.

 

17. Form of Payment. The vested Performance Units shall be paid in whole shares
of the Company’s common stock.

 

18. Death of Participant. If Participant dies prior to the termination of his
employment with the Company, an amount equal to the amount of the Participant’s
non-forfeitable Performance Units shall be paid to his or her Beneficiary.
Participant shall have the right to designate a Beneficiary on a form filed with
the Committee. If Participant fails to designate a Beneficiary, or if at the
time of the Participant’s death there is no surviving Beneficiary, any amounts
payable will be paid to the Participant’s estate.

 

19. Taxes. The Company will withhold from the Award the number of whole shares
necessary to satisfy tax-withholding requirements.

General Provisions

 

20. No Right to Continued Employment. Neither this Award nor the granting,
earning or vesting of Performance Units shall confer upon Participant any right
with respect to continuance of employment by the Company or an Affiliate, nor
shall it interfere in any way with the right of the Company or an Affiliate to
terminate the Participant’s employment at any time.

 

Pag 3 of 5



--------------------------------------------------------------------------------

21. Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this grant shall be adjusted as the Committee determines is equitable
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

 

22. Governing Law. This Award shall be governed by the laws of the Commonwealth
of Virginia and applicable Federal law. All disputes arising under this Award
shall be adjudicated solely within the state or federal courts located within
the Commonwealth of Virginia

 

23. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Grant Date and the provisions of this Award, the provisions
of the Plan shall govern. All references herein to the Plan shall mean the Plan
as in effect on the Grant Date.

 

24. Binding Effect. Subject to the limitations stated above and in the Plan,
this Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 

25. Change in Control. Anything in this Notice of Award to the contrary
notwithstanding, upon a Change in Control (as defined in the Plan), the
following rules shall apply:

 

(a) If a Change in Control occurs before the Measurement Period has been
completed, a portion of the Participant’s Performance Units shall be deemed
earned and will be vested and paid. The number of Performance Units that will be
deemed earned and vested in accordance with the prior sentence shall equal the
greater of:

 

(1) the target number of Performance Units granted to the individual; and

 

(2) a number of Performance Units based on actual performance of the Company
against the performance criteria for the Performance Units for that portion of
the Measurement Period for the Performance Units elapsed up to the end of the
most recently completed calendar quarter prior to the date of the Change in
Control and based on target performance during the balance of such Measurement
Period in accordance with the following formula:

Number of Units to be vested and paid = (QC/8) x (AP/TP) x Number of Target
Units + ((8-QC)/8) x Number of Target Units

Where: QC = the number of completed calendar quarters of the performance period
prior to a Change in Control.

AP = actual performance of the Company under the criteria for the Performance
Units for the relevant period.

TP = target performance of the Company under the criteria for the Performance
Units for the relevant period.

If a Change in Control occurs after the Measurement Period has been completed,
but prior to the forfeiture of the Performance Units under paragraph 13, all
earned Performance Units that are forfeitable shall become non-forfeitable as of
the date of the Change in Control.

 

Page 4 of 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award to be signed on its
behalf.

 

ALBEMARLE CORPORATION By:  

 

 

Page 5 of 5